    Case: 1:17-md-02804 Doc #: 3607 Filed: 01/13/21 1 of 2. PageID #: 508876




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



   IN RE: NATIONAL PRESCRIPTION                        Case No. 1:17-md-02804-DAP
         OPIATE LITIGATION
    THIS DOCUMENT RELATES TO:
                                                  Member Case No. 1:19-op-45704-DAP

           SULLIVAN COUNTY
                                                         DAN AARON POLSTER
                      v.                                 U.S. DISTRICT JUDGE
     PURDUE PHARMA L.P., ET AL.




                    NOTICE OF APPEARANCE BY ABBY TUCKER



       PLEASE TAKE NOTICE that Abby Tucker, Esquire, of the law firm of Wadleigh,

Starr & Peters, P.L.L.C., hereby enters her appearance as counsel on behalf of Dr. Eric L.

Knight.

                                           Respectfully submitted,

                                           DR. ERIC L. KNIGHT

                                           By his attorneys,

                                           WADLEIGH, STARR & PETERS, P.L.L.C.


Dated: January 13, 2021.                   By /s/ Abby Tucker
                                           Aby Tucker – NH Bar No. 268040
                                           95 Market Street
                                           Manchester, NH 03101
                                           (603-669-4140
                                           atucker@wadleighlaw.com
     Case: 1:17-md-02804 Doc #: 3607 Filed: 01/13/21 2 of 2. PageID #: 508877




       I certify that I have this day transmitted a copy of the foregoing to all counsel of record
through the Court’s electronic filing system.


                                              /s/ Abby Tucker
                                              Abby Tucker




                                                 2
